DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Molina et al. (WO 2015/118415 A1; hereinafter known as “Garcia Molina”).
Regarding claim 1, Garcia Molina discloses a reference sleep slow wave activity metric determination system (Abstract; Figs. 1, 3) comprising: one or more stimulators 16 configured to provide stimulation to a subject ([03]; [21]; [24]; [27]), one or more sensors 18 configured to generate output signals conveying information related to sleep slow wave activity in the subject and stimulation provided to the subject during sleep sessions ([03]; [21]-[23]), and one or more hardware processors 20 operatively communicating with the one or more stimulators and the one or more sensors, the one or more hardware processors configured by machine-readable instructions to: control the one or more stimulators to provide stimulation to the subject during the sleep sessions according to a predetermined therapy regime ([03]; [24]), determine a sleep session sleep slow wave activity metric and a sleep session stimulation metric for a given sleep session based on the output signals ([34]; [46]-[49]); compare the sleep session sleep slow wave activity metric to a reference slow wave activity metric determined based on prior sleep sessions where stimulation was provided to the subject, and determine an updated reference sleep slow wave activity metric based on the comparison and the sleep session stimulation metric ([03]; [23]; [25]; [32]; [37]; [42]-[43]; [46]-[49]).
Regarding claim 2, Garcia Molina discloses that the one or more sensors comprise EEG sensors ([22]-[24]), the one or more stimulators comprise a tone generator ([27]), and the one or more hardware processors are configured such that: 
Regarding claim 3, Garcia Molina discloses that the one or more hardware processors are configured such that the sleep session sleep slow wave activity metric is compared to the reference sleep slow wave activity metric to determine sleep slow wave activity enhancement in the subject for the given sleep session ([47]; [64]).
Regarding claim 7, Garcia Molina discloses a reference sleep slow wave activity metric determination method (Abstract; Figs. 1, 3), the method performed with a determination system, the determination system comprising one or more stimulators 16, one or more sensors 18, and one or more hardware processors 20 ([03]; [21]), the method comprising: controlling, with the one or more hardware processors, the one or more stimulators to provide stimulation to a subject during the sleep sessions according to a predetermined therapy regime ([03]; [21]; [24]; [27]), generating, with the one or more sensors, output signals conveying information related to sleep slow wave activity in the subject and stimulation provided to the subject during sleep sessions ([03]; [21]-[23]), determining, with the one or more hardware processors, a sleep session sleep slow wave activity metric and a sleep session stimulation metric for a given sleep session based on the output signals ([34]; [46]-[49]); comparing, with the one or more hardware processors, the sleep session sleep slow wave activity metric to a reference 
Regarding claim 8, Garcia Molina discloses that the one or more sensors comprise EEG sensors ([22]-[24]), the one or more stimulators comprise a tone generator ([27]), the sleep session sleep slow wave activity metric comprises one or more of average power in a 0.5 to 4 Hz band of an EEG for the given sleep session, or total accumulated power for the given sleep session ([22]; [34]; [46]), and the sleep session stimulation metric comprises one or more of a number of tones played during the given sleep session, an average volume of tones played during the given sleep session, or a number of tones per sleep cycle ([48]).
Regarding claim 9, Garcia Molina discloses that the sleep session sleep slow wave activity metric is compared to the reference sleep slow wave activity metric to determine sleep slow wave activity enhancement in the subject for the given sleep session ([47]; [64]).
Regarding claim 13, Garcia Molina discloses a reference sleep slow wave activity metric determination system (Abstract; Figs. 1, 3) comprising: means 16 for providing stimulation to a subject during sleep sessions ([03]; [21]; [24]; [27]), means 20 for controlling the means for providing stimulation to provide stimulation to the subject during sleep sessions according to a predetermined therapy regime ([03]; [21]; [24]), means 18 for generating output signals conveying information related to sleep slow 20 for determining a sleep session sleep slow wave activity metric and a sleep session stimulation metric for a given sleep session based on the output signals ([34]; [46]-[49]), comparing the sleep session sleep slow wave activity metric to a reference slow wave activity metric determined based on prior sleep sessions where stimulation was provided to the subject, and determining an updated reference sleep slow wave activity metric based on the comparison and the sleep session stimulation metric ([03]; [23]; [25]; [32]; [37]; [42]-[43]; [46]-[49]).
Regarding claim 14, Garcia Molina discloses that the means for generating output signals comprise EEG sensors ([22]-[24]), the means for providing stimulation comprise a tone generator ([27]), the sleep session sleep slow wave activity metric comprises one or more of average power in a 0.5 to 4 Hz band of an EEG for the given sleep session, or total accumulated power for the given sleep session ([22]; [34]; [46]), and the sleep session stimulation metric comprises one or more of a number of tones played during the given sleep session, an average volume of tones played during the given sleep session, or a number of tones per sleep cycle ([48]).
Regarding claim 15, Garcia Molina discloses that the sleep session sleep slow wave activity metric is compared to the reference sleep slow wave activity metric to determine sleep slow wave activity enhancement in the subject for the given sleep session ([47]; [64]).

Allowable Subject Matter
Claims 4-6, 10-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests performing the recited difference/normalization comparison in conjunction with the previously recited components and steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soulet De Brugiere et al. (U.S. Pub. No. 2018/0236232 A1), Luczak et al. (U.S. Pub. No. 2016/0022168 A1), and Tononi (U.S. Pub. No. 2008/0081941 A1) each teach systems and methods for detecting slow wave activity and providing acoustic stimulation in response theret.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791